Exhibit 10.28

     
Date:
  November 17, 2010
 
   
To:
  Dennis Benning
 
   
From:
  Tom Gendron
 
  Chairman of the Board and Chief Executive Officer
 
   
Subject:
  Confirmation of Assignment Extension

Dear Dennis,
This memo modifies and clarifies our mutual agreement relative to your
assignment as President, Airframe Systems (formerly Group Vice President,
Airframe Systems and President, Woodward MPC). All terms and conditions outlined
in your October 1, 2008 Confirmation of Promotion memo still apply with the
following modifications and clarifications:

  •   As a result of the acquisition of HR Textron (now Woodward HRT), your
position includes the oversight of all Airframe Systems (Woodward MPC and HRT).
During the course of your assignment, it is acknowledged that you are required
to maintain two offices — one based in the Skokie, Illinois facility, and the
other in the Santa Clarita, California facility. It is also expected that you
will return to the Fort Collins, Colorado facility occasionally as needed.

  •   The last bullet of the October 1, 2008 memo, which related to duration and
expected assignments with the Company, is hereby deleted in its entirety and
replaced with the following:

You will continue as President, Airframe Systems, until such time as a successor
has been duly appointed by the Company.

  •   You will continue to be eligible for salary reviews in accordance with the
Company’s annual salary planning cycle.

  •   The Company will provide the following to you for your time spent in both
Skokie and Santa Clarita locations:

  •   The use of a car and reimbursement for the cost of gas associated with
business use of the vehicle.

  •   Accommodations (either hotel or rented apartment or some combination) for
the duration of the assignment. You will be responsible for all other day-to-day
living expenses during the assignment, e.g. meals, laundry expenses, and other
miscellaneous expenses.

  •   The Company will reimburse travel expenses associated with you and your
spouse when traveling to/from Illinois, California, or Colorado locations.

  •   It is understood that there will be a period of time needed to transition
and wrap up your temporary residences in both Illinois and California.
Therefore, the Company will pay for travel expenses (i.e. air travel, rental
car, and hotel if needed) for you and your spouse for a period of 30 days
following the end of your assignment.

  •   At the successful completion of your assignment, you will be eligible to
receive a performance bonus in the amount of $250,000, less applicable
withholdings. Successful completion means that your successor is assessed, named
and effectively transitioned into the President, Airframe Systems President
position.

Please contact me should you have any questions. Otherwise, to indicate your
agreement with the terms outlined in this letter, please sign below and return
the original of this memo to my attention.

          Sincerely,
      /s/ Tom Gendron       Tom Gendron      Chairman of the Board, Chief
Executive Officer and President     

         
Accepted by,
       
 
       
/s/ Dennis Benning
  November 17, 2010          
Dennis Benning
  Date    

 

